Case 3:19-cv-01981-S-BT Document 20 Filed 05/18/20 Page1lof1 PagelD 59

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

PAUL DEWAYNE THIBODEAUX, )
Petitioner, }
)

v. ) No. 3:19-cev-1981-S (BT)
)
BRAD LIVINGSTON and LORIE )
DAVIS, Director, TDCJ, )
Respondents. )

ORDER
The United States Magistrate Judge made findings, conclusions and a recommendation in
this case. No objections were filed. The District Court reviewed the proposed findings,
conclusions and recommendation for plain error. Finding none, the Court ACCEPTS the
Findings, Conclusions and Recommendation of the United States Magistrate Judge and hereby
DENIES Petitioner’s motion to reopen this case [ECF No. 14].

SO ORDERED.

SIGNED May / 4 » 2020.

 

/'

UNITED STATES DISTRICT JUDGE

 

 
